Opinion by
Judge Peters:
Appellant’s vendor having elected to abandon the parol contract for the sale of the land to their ancestor, they certainly had a lien on the land for the purchase money which had been actually paid, which would have been- enforceable if he had not parted with it. And his subsequent vendee, with notice of appellant’s lien, can occupy no better position than his vendor. -And if he bought with notice of the lien, as is alleged in the petition, he takes it subject to the incumbrance. Wherefore the judgment is reversed, and the cause is remanded with directions to overrule the demurrer to the petition and for further proceedings consistent herewith.